Name: Commission Regulation (EU) NoÃ 25/2010 of 13Ã January 2010 derogating from Regulation (EC) NoÃ 796/2004 as regards the reduction of the amounts of the aid for farmers in Greece for 2009
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  European Union law;  Europe
 Date Published: nan

 14.1.2010 EN Official Journal of the European Union L 9/3 COMMISSION REGULATION (EU) No 25/2010 of 13 January 2010 derogating from Regulation (EC) No 796/2004 as regards the reduction of the amounts of the aid for farmers in Greece for 2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1) and in particular Article 142(c) thereof, Whereas: (1) Commission Regulation (EC) No 796/2004 of 21 April 2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Council Regulations (EC) No 1782/2003 and (EC) No 73/2009, as well as for the implementation of cross-compliance provided for in Council Regulation (EC) No 479/2008 (2) provides, in its Article 21, for reductions to be applied in the case of late submission of an aid application as well as documents, contracts or declarations which are constitutive for the eligibility for the aid. (2) Pursuant to Article 6 of Regulation (EC) No 796/2004 Member States have to ensure that agricultural parcels are reliably identified and to require the single application to be accompanied by documents identifying the parcels in order to enable the implementation of the control system. Moreover, pursuant to Article 12(1) of that Regulation the single application shall contain all the information necessary to establish the eligibility for the aid. This includes particulars permitting identification of all agricultural parcels on the holding and their location. (3) In order to tackle the deficiencies related to the identification of agricultural parcels, which were regularly detected in the past, the Greek farmers were required for the first time in 2009, for their application to be eligible, to identify the agricultural parcels related to their application also in digital form, in addition to the identification in alpha-numeric form solely required in previous years. (4) However, Greece has experienced exceptional circumstances in its administration of the single application for 2009. The practical implementation of such digital identification was significantly delayed due to unexpected problems, linked to the severe technical difficulties experienced. (5) Apart from its intrinsic technical complexity, the digitisation process was hampered by the overall situation of Greek agricultural parcels, widely scattered and significantly entangled. Specific abilities and in-depth knowledge were accordingly required of farmers in order to ensure the smooth and accurate implementation of the digitisation process. (6) In this connection, extensive information and advice from the competent public and private bodies involved proved necessary. Specific large-scale and time-consuming arrangements for an appropriate training of Greek farmers were required. (7) In addition, a series of severe and persistent network failures and ill-functioning connections, in particular in remote areas, were experienced. (8) This situation has affected to a significant degree the Greek farmers ability to lodge, within the deadline provided for in Article 11(2) of Regulation (EC) No 796/2004, a single application that would also encompass, from 2009 onwards, a digitised identification of the agricultural parcels. Indeed, only a very small number of farmers have been able to comply with the requirement of digitised identification within the deadline. Numerous other farmers have subsequently completed their application by adding such identification. (9) In view of this situation, it is appropriate that for the 2009 application year, no reductions or exclusion as laid down in Article 21(1) of Regulation (EC) No 796/2004 should apply on grounds of late digital identification of agricultural parcels, provided such digital identification is included in the farmers single application by a date which takes into account both the fact that numerous Greek farmers have in the meantime been able to complete the missing data and the need to ensure a speedy treatment of applications received for 2009, avoiding unnecessary delays in the expenditure cycle. It appears appropriate to set 31 January 2010 as the latest date by which farmers should be allowed to supplement the digitised identification. However, in order to take into account their particular connection and transport problems, farmers in the smaller Aegean islands within the meaning of Article 1(2) of Council Regulation (EC) No 1405/2006 of 18 September 2006 laying down specific measures for agriculture in favour of the smaller Aegean islands and amending Regulation (EC) No 1782/2003 (3) should be allowed to supplement such identification by 15 February 2010 at the latest. (10) Since the proposed derogation should cover the applications submitted for aid year 2009, it is appropriate that this Regulation applies retroactively. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 21(1) of Regulation (EC) No 796/2004, in respect of the application year 2009 in Greece, no reductions or exclusion shall apply on grounds of late digital identification of agricultural parcels, provided that such digital identification is included in the farmers single application by 31 January 2010 at the latest. However, for the farmers in the smaller Aegean islands within the meaning of Article 1(2) of Regulation (EC) No 1405/2006, such digital identification shall be included in the farmers single application by 15 February 2010 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2009. It shall expire on 16 February 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 141, 30.4.2004, p. 18. (3) OJ L 265, 26.9.2006, p. 1.